The offense is burglary, punishment fixed at confinement in the penitentiary for a period of two years.
Notice of appeal was entered on the 9th day of October, 1926. The statement of facts was filed in the trial court on February 8, 1927. In the absence of a legal excuse for the delay, a statement of facts filed more than ninety days after notice of appeal cannot be considered by this court. The statute forbids its consideration. Art. 760, C. C. P., 1925.
The indictment is regular. There are no complaints of the procedure demanding a review.
The judgment is affirmed.
Affirmed. *Page 215